COURT
OF APPEALS
SECOND DISTRICT
OF TEXAS
FORT WORTH
NO.
2-03-111-CV
 
SHEILA MARIE HUGHITT                                                        
   APPELLANT
V.
ROB ROY HUGHITT                                                                   
APPELLEE
----------
FROM THE 355TH DISTRICT COURT OF HOOD
COUNTY
----------
MEMORANDUM
OPINION(1)
AND JUDGMENT
------------
On April 22, 2003 and May 5, 2003, we notified appellant, in accordance
with rule of appellate procedure 42.3(c), that we would dismiss this appeal
unless the $125 filing fee was paid. Tex. R. App. P. 42.3(c). Appellant has not
paid the $125 filing fee. See Tex. R. App. P. 5, 12.1(b).
Because appellant has failed to comply with a requirement of the rules
of appellate procedure and the Texas Supreme Court's order of July 21, 1998,(2)
we dismiss the appeal. See Tex. R.
App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal,
for which let execution issue. See
Tex. R. App. P. 42.1(d).
 
                                                                      
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.; and DAY, J.
DELIVERED: June 5, 2003

1. See Tex. R. App. P. 47.4.
2. July 21, 1998 Order Regarding Fees Charged in
Civil Cases in the Supreme Court and the Courts of Appeals,
reprinted in Appendix to the Texas Rules of Appellate Procedure (Vernon
2002).